ON MOTION
DYK, Circuit Judge.

ORDER

Gateway 2000, Inc. moves to dismiss Hakan Lans’s appeal as premature. Gateway also advises the court of the issuance of a recent decision, Special Devices, Inc. v. OEA Inc., No. 01-1201, Slip Op. (Fed. Cir. October 30, 2001) concerning the jurisdictional issues raised in its motion to dismiss. Lans responds to the submissions and agrees that, in light of Special Devices, his appeal is likely, premature.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.